BRICKELL, C. J.
1. The deed of a tax-collector purporting to convey lands, sold by him for payment of taxes, without proof of his authority to sell, may constitute a claim, and color of title, the element of an adverse possession. Dillingham v. Brown, 38 Ala. 311. There was no error consequently in the admission of the deed from the tax-collector to Dubroca.
2. If the defense had been limited to the statute of limitations, the bar of the statute could not have been invoked, without evidence of a continuous adverse possession for ten years before the action was commenced. The third charge requested would then perhaps have been proper. But the defense was not limited to the operation of the statute of limitations. The conveyances under which the appellant claimed title were assailed on the ground that at the time of their execution, the grantors were out of possession, and the lands were held adversely. It is the fact of an adverse possession, existing at the time of the conveyance; the fact that the alienation is of that which lies in entry or re-entry, of a mere cause of action, without regard to the length of time such possession may have continued, which avoids the conveyance. If this charge had been given in the broad terms in which it was requested, it would have led the jury to believe that the defense founded on the fact of adverse possession, when the conveyances to the plaintiff were executed, could not be sustained, unless the possession was continuous for ten years. A court is not bound to modify or *29reform instructions requested. If the party requests them in terms which may mislead, or if they require explanation or modification, they may be refused.
3. Color of title is not necessary to constitute an adverse possession, on which the statute of limitations will operate, or which will avoid a conveyance. A bona fide claim of title openly asserted as hostile to the true owner, renders the possession adverse. — Hinton v. Nelms, 13 Ala. 222; Abercrombie v. Baldwin, 15 Ala. 363; Herbert v. Hanrick, 16 Ala. 581. The deed of the tax-collector may have been color of title only from the time of its delivery. Yet, if the purchaser entered into possession, under his purchase, before its delivery, claiming title, the possession was adverse not from the delivery of the deed, but from its inception. The bill of exceptions does not purport to set out all the evidence, and it is not shown when possession was taken under the purchase at the tax sale, nor when the deed of the collector was delivered. If the proof was undisputed, (which if necessary to sustain the ruling of the Circuit Court, we would be bound to presume), that possession was taken under a claim of title, before the delivery of the deed of the collector, the fourth charge requested is erroneous. The adverse possession would commence from the entry of the purchaser or those claiming under him, and not from the delivery of' the deed.
4. The ninth charge requested is so ambiguous and confused, that it is difficult to understand. We suppose, however, it was intended to assert that if Ladd was in actual possession when the conveyances were executed to him, the-prior adverse possession of Dubroca would not avoid them. But Ladd’s entry into possession was forcible, and he was ejected by the speedy pursuit of legal remedies. The forcible interruption of a naked trespasser redressed by legal remedies will not, as to him, avail to break the continuity of an adverse possession. — Farmer v. Eslava, 11 Ala. 1028. The fourteenth charge requested was properly refused, asserting as it does, that the period of Ladd’s forcible entry and detainer, ought to be deducted in computing the length of the adverse possession; the twelfth and thirteenth, because they assert that color of title is necessary to render a possession adverse.
5. It is not necessary to notice specially the several charges given at the instance of the defendant. They seem to assert plain propositions of law applicable to the evidence..
Affirmed.